COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON


                  ORDER GRANTING APPELLANT’S UNOPPOSED MOTION TO RESET
                    JANUARY 30, 2018 ORAL ARGUMENT SETTING




Cause number:           01-17-00485-CV

Style:                  Trokamed GmbH v. Richard Vieira, Christy Vieira, and Richard Vieira as
                        Representative of the Estate of Janice C. Vieira

Date motion filed:      January 3, 2018

Type of Motion:         Motion to Reset Oral Argument

Party filing motion:    Appellant



      It is ordered that Appellant’s unopposed motion to reset the January 30, 2018 oral
argument setting is granted. This case will be set for submission and oral argument at a later date.

Judge's signature: /s/ Russell Lloyd
                   Acting individually



Date: January 5, 2018